Appeal of CHARLES E. ROBERTSON.Robertson v. CommissionerDocket No. 595.United States Board of Tax Appeals1 B.T.A. 501; 1925 BTA LEXIS 2895; January 31, 1925, decided Submitted January 15, 1925.  *2895  Net taxable income computed in accordance with evidence submitted.  Benjamin Mahler, Esq., for the taxpayer.  W. Frank Gibbs, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *501  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal was heard January 8, 1925, involving income tax for the year 1919, and an asserted deficiency in the sum of $2,975.36.  Oral testimony and documentary evidence was introduced, from which the Board makes the following FINDINGS OF FACT.  1.  The taxpayer was, during 1919, engaged in the business of buying and selling lumber and bought and sold grain, stock, and bonds in a large amount.  In computing his net income he deducted an allowance for debts ascertained to be worthless and charged off during the taxable year in the sum of $7,914.88.  Included in the above sum was the sum of $1,100, paid for legal services during the year by the transfer of a piece of real estate to the attorney regularly employed by the taxpayer.  The balance of $6,814.88 represented worthless debts at, and the said sum was charged off before, the close of such year.  2.  The taxpayer sustained, during*2896  said year, a net loss in the purchase and sale of stocks, bonds, and grain in the sum of $4,632.50.  3.  The net income from rents was not in controversy and was agreed by the parties at the figure originally shown in the return, $9.227.93.  4.  The taxpayer paid, as shown by the evidence, the following during the year: Interest$8,183.64Brokerage tax and stock exchange dues475.00Contributions200.008,858.645.  In addition, the taxpayer received during the year interest on Liberty bonds in the sum of $2,392.18.  6.  The taxpayer received dividends in the sum of $6,851.70.  DECISION.  The net income subject to normal tax should be computed as follows: a.  Business income$13,750.89b.  Rental income9,227.9322,978.82Less losses$4,632.50Deductions8,858.6413,491.14Net income subject to normal tax9.487.68*502  In the computation of net income subject to surtax there should be added dividends as above set forth and interest on Liberty bonds, if any, subject to tax.  Final decision will be settled on consent or on 10 days' notice in accordance with Rule 50.